Citation Nr: 1517702	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 6, 2012.

2.  Entitlement to a rating in excess of 70 percent for PTSD from February 6, 2012.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  The Veteran was awarded the U.S. Navy Commendation Medal for heroic actions during his service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted entitlement to service connection for PTSD, and provided an initial 30 percent rating.  A May 2012 rating decision provided a 70 percent rating, effective February 6, 2012.  The claims are now properly before the St. Petersburg, Florida RO. 

The Veteran withdrew his request for a Board hearing in an October 2014 written statement. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Here, the RO noted the Veteran was filing for an increased PTSD rating, and that he reported he was unable to maintain his prior employment due to his PTSD.  The RO contacted the Veteran, and in November 2013, the Veteran confirmed that he wished to file for TDIU.  As such, the issue is additionally before the Board.

The issue(s) of entitlement to TDIU and for a rating in excess of 70 percent from February 6, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to February 6, 2012, the Veteran's PTSD manifested in symptoms and signs with occupational and social impairment with reduced reliability and productivity due to symptoms including nightmares, intrusive thoughts, irritability, intermittent suicidal thoughts, sleep disturbance, and difficulty establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, prior to February 6, 2012, for the Veteran's service connected PTSD, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See id. at 486. Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In the instant case, correspondence dated October 2010 and November 2013 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters additionally included notice regarding the degree of disability and effective date.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, as well as his post-service medical treatment records have been obtained. 

The Veteran was afforded VA examinations in December 2010 and February 2012.  The examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering decisions on the current appeals.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran and his representative have not contended otherwise. 

The Veteran was provided with the opportunity to testify at a hearing, but he declined this opportunity.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

The Veteran's service-connected PTSD has been evaluated as 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 prior to February 2, 2012, and 70 percent thereafter.  The criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On his September 2010 formal claim, the Veteran reported PTSD symptoms of "angry, irritated, insomnia, feeling on guard, noise sensitive, drinking problems, depressed, relationship problems (divorced twice)."

A May 2009 VA treatment record noted the Veteran had several pizza restaurants and "now works with Bombay Louie's."  He was twice divorced and had drinking problem in the past with DWIs.  His friends have "always told him that he should seek treatment for his Vietnam memories, nightmares and increased intensity of emotions."  He cried when he talked about the Iraq War and it how it was a trigger for Vietnam veterans.  He denied depression and suicidal thoughts or plans.  He distinctly remembered several anniversary dates that bothered him every year.  He was adamantly not suicidal upon questioning.

In August 2010, the Veteran underwent an initial mental health intake interview.  He reported "friends think I should see someone, I am going to retire soon."  He reported that around May of every year he feels distressed because many Marines were lost on one day in May.  He denied any flashbacks or dreams of the event.  He talked to other veterans about the war.  He reported a history of always being able to work and be functional.  He reported sleeping 7 hours a night, waking up a couple of times, and he was noted to have good concentration.  He stated that he "gets angry sometimes," but he denied arguments, physical aggression or legal problems.  He denied hypervigilance or startle symptoms.  He did not report any depressive symptoms, did not have any manic/hypomanic symptoms and there was no psychosis present.  He denied suicidal/homicidal ideation.  He was avoidant of topic of alcohol consumption, but stated he was drinking heavily in 1990 after his divorce.  At the time of the interview he would drink once or twice a week.  He had two DUIs, one 12 years prior, and one four years prior.  He stated he gambled twice a week, but he decided he was quitting this habit.  He denied a history of suicide attempts.  On mental status evaluation, the Veteran was alert, oriented, had good eye contact, had average grooming, and was cooperative.  He was tearful when talking about Vietnam.  His mood was "ok" and his affect was full.  Speech was normal; thought form was logical and goal directed.  He denied delusions, and his insight and judgment were intact.  He was diagnosed with alcohol abuse.  At that time, it was found he did not meet the criteria for a diagnosis of PTSD, based on his interview responses. 

In September 2010, the Veteran first reported to the Vet Center.  He noted a friend suggested he go.  He reported problems sleeping, often thinking of the war he served in, and having problems not only being in closed-in places but wearing a seatbelt as it makes him feel trapped.  He was cautious when asked about seeing a psychiatrist or medical doctor.  In October 2010, the Veteran shared some of the "horrific traumas" he experienced in service to the Vet Center providers.

At his October 2010 VA follow up visit, the Veteran reported trouble sleeping and early awakenings.  He described his mood as "not really happy".  He did not want to use pharmacological treatment because he was afraid of how he might feel and because of the stigma attached.  He reported intermittent suicidal ideation, as recent as a month prior.  He denied current suicidal ideation or plan, due to his grandchildren and religious beliefs.

Additionally, in October 2010, the Veteran was diagnosed with a mood disorder, and assigned a GAF of 65.  He reported he could only fall asleep in a chair.  His sleep was restless, with frequent tossing and turning, early awakenings (3 am), waking up with a dry mouth, and he had a weight gain of 12 lbs. in the prior month.  He reported he would fall asleep in front of the TV, on the porch, and fights tiredness when driving.  The healthcare provided noted the Veteran tended to "minimize his symptoms or present them with excessive rationalization."  The Veteran continued to experience a lot of stress at work and he looked forward to not working there "in 2 years or so."  He became emotional at times when talking about his experience in Vietnam.  He denied suicidal/homicidal, intent or plan.  He was appropriately dressed, average grooming, cooperative, tearful at times.  He reported his mood was "ok" and he had a full affect range.  He had normal speech, and his thoughts were logical and goal-directed.  He did not have delusions.  His insight and judgment were fair.  He was strongly encouraged to reduce his alcohol intake since alcohol can adversely affect his mood and sleep.

In November 2010, a treatment provider with the VA Vet Center provided a report to the VA.  The counselor noted the Veteran was referred to the Vet Center by VA Kenosha CBOC because of nightmares and anger problems.  He was "successful for many years being in denial of his symptoms as he has had situations on the job where he has been angry and confrontive yet no serious actions [were] taken against him."  He has known for some time that he had an anger problem, was unable to sleep and had consistent thoughts about his combat experiences but was not aware of the seriousness of his behavior.  He was "exposed to some horrific traumas in the theatre of Vietnam, as he performed infantryman duties and involved in firefights against the enemy."  He reported recurrent distressing dreams of these events and intrusive distressing recollections of these events, including images and thoughts.  He worked to avoid thoughts, feelings and conversations associated with his traumas.  He had a restricted range of affect and had feelings of detachment from others.  He had chronic sleep disturbances and feelings of irritability.

November 2010 VA treatment record noted the Veteran had a mood disorder, and a GAF of 65.  He reported he "has been doing fine.  His mood has been good and he is working.  He is living with a partner and thinks it's a very good change in his life."  He is thinking of taking retirement next year.  He sells whiskey.  He reported the Trazodone was helping him sleep.  He reported sleeping 7-8 hours at night.  He denied being suicidal or homicidal.  He reported he consumed alcohol every day.  He denied nightmares, flashbacks or hypervigilance. He said his mood was "good," and his affect was full.

A December 2010 Vet Center record noted the Veteran talked more about his war experiences and the struggle he is having dealing with people every day.  He admitted that he has been "divorced twice and can understand some today what happened."  

In December 2010, the Veteran was afforded a VA PTSD examination.  He gave a history of serving in the Northwestern part of South Vietnam, along the Ho Chi Minh Trail and was involved in frequent combat.  He worked for Aurora Chemical upon discharge, for six years.  He then worked for the Roman Brothers, selling whiskey.  At various times, he has owned his own pizza stores, as well, for a total of about ten years.  He has a daughter from his first marriage.  He was married to his first wife for 20 years; they divorced, but remained friends until her death in 2005.  His second wife divorced him after two years.  "He acknowledged that his extreme work hours, his drinking, and his gambling took their toll on all his relationships."  He reported working as an alcohol sales representative made it difficult for him to stay away from alcohol, and in the past he drank four to five drinks per night.  He had a girlfriend that he lived with at the time of the examination.  He "hated his job" after 34 years on the road, and would like to quit, but does not feel safe or comfortable about it.  He has a good pension benefit, and he will be eligible for social security insurance.  He reported feeling suicidal at points in his life, typically when not in relationships.  He reported he never made a suicide attempt.  He said that he is irritable, often easily angered with road rage, etc.  He cannot tolerate people getting too close to him, and especially having people behind him.  He has frequent clear recollections of events in Vietnam.  

As this is a claim for increased ratings, the Board will not repeat the Veteran's stressful events in this decision, but they have been reviewed and are taken into consideration.  Due to these events, the Veteran has considerable survivor's guilt.  On mental status evaluation, the Veteran was neatly groomed, generally pleasant and friendly, although a bit reserved. He was oriented, and his speech was normal.  His thinking was quick and clear, and his answers were relevant and logical.  He denied confusion, disorientation, or hallucinations.  His memory was intact and he was without complaint about it.  Insight and judgment "seemed good."  He avoided dealing with his thoughts and memories through the years, avoiding military news and talk.  He had considerable trouble with things that reminded him of the war, such as sights and smells.  He "tried to live a normal life, immersing himself in his work and alcohol."  He felt "different, rejected and not accepted back into normal society after the war, and he had trouble establishing and maintain affectionate ties."  His sleep is brief and broken, and he was highly irritable and easily provoked.  He avoids crowds.  His mood was tense.  He cried intermittently and uncontrollably for perhaps a half hour during his discussion of events in Vietnam.  He viewed himself as "careful" around others, though not necessarily anxious.  He was depressed at the memories of those killed.  He denied any current suicidal or homicidal ideation.  He was diagnosed with PTSD, and assigned a GAF 55.  The examiner noted that despite his difficulties, the Veteran "has managed to remain employed for 37 years and when he retires, it will be because of his age and his general dislike for the job, rather than because of his PTSD, per se."  In an addendum, the examiner noted the Veteran had chronic PTSD with marked depressive features, clearly as a result of his experiences in Vietnam.  As well, he was assessed with alcohol abuse, improved but continuing.

In January 2011, the Veteran's VA primary care physician noted the Veteran had a history of PTSD/Anxiety and his "symptoms included, but are not limited to, difficulty falling asleep, tearful at times when talking about his past experiences." He was on medication and had been receiving group therapy at that time.

The record contains Social Security Administration (SSA) disability claim records.  In the June 2011 records, he claimed to be disabled due to "PTSD, heart problems, and a back injury."  Regarding his PTSD, the Veteran reported he was angry, confrontive, had trouble sleeping, and had consistent thoughts about his combat experiences.  He denied psychosis, disorientation, hallucinations or confusion.  He endorsed feeling depressed and guilty.   He was uncomfortable in crowds, and could be irritable and easily provoked.  He was successfully employed owning a pizza store for 10 years and working in liquor sales for 37 years.  "He reported to his doctor (9/10) that when he retires, it will be due to his age and dislike of his job and not due to PTSD symptoms."  The SSA evaluator found the Veteran to be partially credible, as "careful consideration has been given to the claimant's statements regarding alleged symptoms and their effect on functioning.  The claimant's MDIs could reasonably be expected to produce the alleged symptoms, but the intensity of the symptoms and their impact on functioning are not consistent with the totality of the evidence."  Regarding his activities of daily living, he stated he was "unable to lift greater than 10 lbs." but records show he was released to resume prehospital activity/work upon discharge.  He states he is unable to walk, stand or drive due to back pain; however, there is no objective evidence (exam, imagine or MDI) of any impairment that would be related to these symptoms."  One forms for SSA disability, the Veteran indicated he had mild memory loss.

In an October 2011 statement, the Veteran reported the following PTSD symptoms: "I have flashbacks, I have been married 2 times, I can't keep relationships. I get angry real easy. I have controlled rage rage. I take pills to sleep. I fight with my live-in girlfriend-fight fight...I think I am going CRAZY."

In a November 2011 statement, the Veteran reported he "had a hell of a time adjusting [to life after service], had failed marriages and many relationships, sleep very little, have constant bad dreams and sincerely believe my psyche warrants a higher award for PTSD."

Having carefully reviewed the evidence of record, the Board finds that the evidence of record supports the assignment of a 50 percent evaluation for PTSD prior to February 6, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The evidence shows that, prior to February 6, 2012, the Veteran's service-connected psychiatric disorder more nearly approximated social and occupational impairment with reduced reliability and productivity due to the frequency and severity of his PTSD symptoms.  There is no current basis for an additional staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings"); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Regarding the Veteran's credibility, the Board finds that the Veteran has been credible, and generally consistent in reporting the symptoms of his PTSD.  There are some changes in his reporting of certain symptoms of PTSD; however, there is an indication in the record that this may be a result of the Veteran attempting to "downplay" his symptoms.  As detailed above, the Veteran has both denied and endorsed suicidal ideation, nightmares, hypervigilance, and an easy startle response.  Given the sensitivity of mental health treatment, and the need for a level of comfort with providers prior to fully sharing symptoms, the Board will assume that the Veteran is credible when he endorses symptoms.

Prior to February 6, 2012, the lay and medical evidence of record showed that the Veteran's PTSD manifested in symptoms of sleep disturbance, nightmares, irritability, reduced impulse control/judgment (increased alcohol consumption), anger, difficulty maintaining relationships (twice divorced), hypervigilance, intrusive thoughts of his traumas, and depressed mood (including tearful instances when discussing his service).  Additionally, on two occasions the Veteran reported that he had suicidal thoughts on occasion.  

The Veteran received GAF scores of 65, 65 and 55 during this period on appeal.  These scores indicate mild to moderate symptoms.  Overall, the Veteran's symptoms of nightmares, sleep disturbance, irritability, and intrusive thoughts appear to be of a moderate severity.  His suicidal ideation is a serious symptom.

The Board does not find that his symptoms prior to February 6, 2012 warrant a rating in excess of 50 percent.  As noted, suicidal ideation is a serious symptom; however, his overall disability picture more nearly approximates a 50 percent rating.  He does not have symptoms such as obsessional rituals, abnormal speech (he had normal speech on all evaluations), near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively (he was able to maintain employment and maintain a relationship during this period), impaired impulse control (the Veteran decreased his alcohol intake and did not have unprovoked irritability with periods of violence); spatial disorientation (his employment included long periods of travel), neglect of personal hygiene/appearance (he was neatly groomed during examinations), difficulty adapting to stressful circumstances (he maintained his employment working with numerous distributors and buyers), and an inability to establish and maintain effective relationships (although he had difficulty establishing and maintaining relationships, he was in a long-term relationship with a girlfriend, in contact with his daughter, and had some friends during this claim period).  

Overall, the evidence shows that, prior to February 6, 2012, the Veteran's service-connected PTSD more nearly approximated social and occupational impairment with reduced reliability and productivity due to the frequency and severity of his symptoms.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate.  The PTSD disability symptoms are contemplated by the schedular criteria and additional higher ratings are available.  The Board has noted when the Veteran's symptoms span different ratings under the criteria, but that the balance of his symptoms were of a moderate severity during this period.  This is supported by the GAF scores assigned by VA providers, and by the Veteran's level of functioning during the period on appeal.  The criteria under the General Rating Formula for Mental Disorders is inclusive, in that it allows for a variety of symptoms to be applied to the ratings as long as they are of a similar severity and produce a level of occupational and social impairment.  The Board has found that, for this period on appeal, the Veteran's symptoms produced occupational and social impairment with reduced reliability and productivity.  The Board discussed why the Veteran's symptoms more nearly approximated the 50 percent rating, and addressed why the Veteran's reported symptoms did not reach the next higher level of symptoms associated with an increased rating.  As such, the diagnostic criteria reasonable describe and contemplates the severity and symptomatology of the Veteran's PTSD.

The record noted the Veteran wished to retire from his employment, which he had been involved with for more than 30 years.  The Veteran sought counseling, and eventually accepted medication to help him sleep during this appeal period.  He was not hospitalized during this appeal period.  The Board does not find that this constitutes marked interference or frequent hospitalization for the purposes of an extraschedular rating.  The Veteran's psychiatric disability has not resulted in hospitalization, or even frequent treatment as there are limited records for the period from 2010 to 2012.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial 50 percent rating, and no higher, for PTSD prior to February 6, 2012 is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims for a rating in excess of 70 percent from February 6, 2012, and TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Treatment records contained in the virtual record stop in 2012; however, the Veteran was receiving counseling from the Vet Center and was on prescription sleep medication at that time.  Likely, there are additional VA treatment records beyond 2012.  On remand, ongoing medical records should also be obtained (including Vet Center records).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

In December 2012, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran described symptoms of nightly insomnia, recurrent combat nightmares, intrusive memories, irritability, hypervigilance, hyperarousal, mood dysphoria, social anxiety with isolating and avoidant behaviors, and emotional detachment.  He had "no history of panic symptoms."  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He reported he was a liquor salesman for 35 years, and reported "many angry confrontations with producers, coworkers and customers."  He impulsively resigned in 2011 because of "burn out" and moved to Florida to "get away from everything."  He is currently unemployed but would like to return to some part-time work eventually.   The examiner did not provide an opinion regarding the Veteran's employability.

Subsequently, on his June 2012 substantive appeal, the Veteran indicated the 70 percent rating was not adequate because his "mental problems and inability to focus or calm down long enough [made him unable] to succeed in a job."  In his March 2015 appellate brief, the Veteran argued his PTSD is more severe than his ratings because he "has panic attacks and impairment of social and occupational skills that were not fully acknowledged by VA examination."  During the most recent VA examination, the Veteran did not endorse panic symptoms, but in 2015 he indicated he has panic attacks.  He also indicated he has a lack of concentration that further impedes his occupational functioning.  On remand, the Veteran should be afforded an additional VA examination.  The examiner must provide an opinion on the Veteran's employability.

While a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability was forwarded to the Veteran for completion, it appears that he has not yet provided the VA with the necessary information (the exact date the Veteran stopped working is not in the claims file, although it appears he stopped sometime in 2011).  On remand, a VA Form 21-8940 should again be forwarded to the Veteran for completion.


Accordingly, the case is REMANDED for the following action:

1.  Ongoing VA treatment records, including Vet Center records, from 2012 onward should be added to the virtual record.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  The Veteran should also be afforded a VA examination, to assess the current severity of the Veteran's PTSD.  Access to virtual records must be made available to the examiner, and, the examiner must review the virtual records in conjunction with the examination.  All appropriate tests and studies should be performed, to include an interview and a comprehensive mental status examination. 

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning. A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.

The examiner must address whether it is at least as likely as not that the Veteran's service-connected disorders alone render him unable to secure and maintain substantially gainful employment.  The examiner should describe any functional impairment and the impact of the service-connected disorder on his ability to obtain and maintain employment (physical or sedentary).

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


